FILED
                              NOT FOR PUBLICATION                           MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARTEMIO MENDEZ-LOPEZ and                         Nos. 08-74326
OTILIA MARTINEZ-GEMINIANO,                            10-73039

               Petitioners,                      Agency Nos. A098-463-667
                                                             A098-463-668
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Artemio Mendez-Lopez and Otilia Martinez-Geminiano, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”)

orders denying their motions to reopen. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo questions of law. Granados-Oseguera v. Mukasey, 546 F.3d 1011,

1014 (9th Cir. 2008) (per curiam). We deny the petitions for review.

      The BIA did not abuse its discretion in denying petitioners’ untimely

motions to reopen where petitioners failed to depart the United States during their

voluntary departure period, and were therefore statutorily ineligible for the relief

requested. See 8 U.S.C. § 1229c(d)(1); Granados-Oseguera, 546 F.3d at 1016

(statutory bar to relief resulting from failure to voluntarily depart is not subject to

an exception in cases involving ineffective assistance of counsel).

      In light of our disposition, we need not reach petitioners’ remaining

contentions.

      PETITIONS FOR REVIEW DENIED.




                                            2                                     08-74326